UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6299



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOUGLAS J. DODSON, JR., a/k/a Becky,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-95-73; CA-00-618-3)


Submitted:   June 30, 2004                 Decided:   July 19, 2004


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas J. Dodson, Jr., Appellant Pro Se.       Brian Lee Whisler,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Douglas J. Dodson, Jr., a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).           An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).    A     prisoner   satisfies      this   standard    by

demonstrating that reasonable jurists would find both that his

constitutional    claims    are    debatable      or    wrong    and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell. 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Dodson has not made the

requisite   showing.       Accordingly,      we    deny    a    certificate   of

appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED


                                    - 2 -